Citation Nr: 0948262	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-28 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of left 
jaw injury.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1953 to October 1955.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the 
hearing has been associated with the claims file.

Regardless of how the RO ruled on the claim to reopen, the 
Board must decide whether the claim should be reopened, which 
is a threshold jurisdictional question for the Board.  

The reopened claim of service connection is REMANDED to the 
RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In a decision in April 1996, the Board denied the 
Veteran's application to reopen the claim of service 
connection for residuals of a left jaw injury. 

2.  The evidence presented since the Board's decision in 
April 1996 relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. 




CONCLUSIONS OF LAW

1.  The decision in April 1996 by the Board, denying the 
application to reopen the claim of service connection for 
residuals of an injury to the left jaw, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  The additional evidence presented since the decision by 
the Board in April 1996, denying service connection for 
residuals of an injury to the left jaw, is new and material, 
and the claim of service connection is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection, further discussion here 
of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a decision in April 1996, the Board denied the Veteran's 
application to reopen the claim of service connection for 
residuals of a left jaw injury disorder on the grounds that 
new and material evidence had not been presented to reopen 
the claim for service connection.  

Although the Board's 1996 decision is final, a claim may be 
reopened upon presentation of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In July 2005, the Veteran applied to reopen the claim.

Legal Criteria

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002). 

As the Veteran's current application to reopen the claim was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis

The claim of service connection was initially denied on the 
merits in a rating decision in December 1972 by the RO on the 
grounds that the left jaw injury was not incurred in or 
aggravated by service.   The Veteran thereafter sought 
several times to reopen the claim, the last time, the Board 
denied the application by decision in April 1996 because new 
and material evidence had not been presented.  

The additional evidence since the Board's decision in April 
1996 includes statements of a private physician, dated in 
April 2005 and in July 2007, the physician stated that the 
Veteran had a left mandibular condyle resection in service in 
March 1955 and that the Veteran's current problems with 
mandibular alignment and difficulty obtaining dentures are 
directly related to the surgery in service. 

The Board finds that the statements of the private physician 
are new and material, as the statements relate to an 
unestablished fact necessary to substantiate the claim, 
namely, surgical treatment in service, having an ameliorating 
effect on a pre-existing condition will not be considered 
service connected, unless the condition was otherwise 
aggravated by service. 

As the evidence raises a reasonable possibility of 
substantiating the claim, the claim is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a left jaw injury is 
reopened, and to this extent only the appeal is granted.


REMAND

Before deciding the claim of service connection on the 
merits, further procedural and evidentiary development under 
the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance for a claim of 
service connection by aggravation of a 
pre-existing disability.  

2.  Ask the Veteran to submit or 
authorize VA to obtain on his behalf the 
records from Winston-Salem Baptist 
Hospital for surgery in 1952.  

3.  After the development requested is 
completed, adjudicate the claim of 
service connection.  If the decision 
remains adverse to the Veteran, then 
provide him and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


